Gaynor, J.:
On what notion this publication in'writing was deemed not to be a libel by -the learned trial court does 'not appear, unless because i.t, charges no crime. But that requisite does not relate to libels but only to oral slanders, as is too familiar to call for citations of authorities, unless to gratify the overgrown.habit of citation. Any publication in writing which holds - one up- to ridicule, contempt, hatred or obloquy is libelous, even though it charge no criminal offense. Here; the plaintiff is held out as going into a passion and threatening to kill another without cause ór justification. Certainly this wrongdoing holds him up to just hatred and' contempt, which is the due of all wrongdoing and wróngdoers. Such liberties cannot be taken with people with impunity. It is wholesome that the civil law of libel be strictly enforced. It affords full immunity for the publication of the truth in all cases (although that be not true of the criminal law of libel), and falsehoods should not be published however sensational and profitable.
The judgment should be reversed.
Woodward, Jenks, Hooker" and ¡Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs - to abide the event.